DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 28 is objected to because of the following informalities:  
Claim 28, line 3 – “does not” should read “not”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-26, 28-33 and 35-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21 recites “the method further comprises: in response to the blood pressure measurement device not comprising the historical calibration parameter list: 
obtaining a physiological signal of the blood pressure measurement device, wherein the physiological signal comprises an electrocardiogram signal of a user or a pulse wave signal of the user; 
determining, in response to the current confidence coefficient being less than the historical confidence coefficient, second blood pressure measurement information of the blood pressure measurement device according to the historical blood pressure calibration information and the physiological signal, wherein the second blood pressure measurement information comprises a second systolic blood pressure value or a second diastolic blood pressure value; 
obtaining a current blood pressure difference value between the first blood pressure measurement information and the second blood pressure measurement information; 
adding 1 to a value of a calibration counter in response to the current blood pressure difference value being greater than or equal to a preset blood pressure difference value, and further in response to the current confidence coefficient being greater than or equal to the preset confidence coefficient; 
and in response to the value of the calibration counter is greater than or equal to a preset value: determining the first blood pressure measurement information as the blood pressure calibration information of the blood pressure measurement device; 
resetting the calibration counter; and 
updating the historical calibration parameter list according to the first blood pressure measurement information and the current confidence coefficient.”. 
Claim 1 claims a conditional logic, where steps “obtaining a physiological signal…updating the historical calibration parameter list according to the first blood pressure measurement information and the current confidence coefficient” are performed “in response to the blood pressure measurement device not comprising the historical calibration parameter list”, which is supported by para [0009] and [0017] of instant Specification. However, said conditional logic is not consistent with para [0070]-[0081], and Steps 403, 406, 407, 409-414, Fig. 4A-4C of instant Specification, which states that the steps “obtaining a physiological signal…updating the historical calibration parameter list according to the first blood pressure measurement information and the current confidence coefficient” (Steps 406, 407, 409-414) are executed in the condition where the blood pressure measurement device includes the historical calibration parameter list (Step 403, 406).
Furthermore, it is submitted the step “determining, in response to the current confidence coefficient being less than the historical confidence coefficient, second blood pressure measurement information of the blood pressure measurement device according to the historical blood pressure calibration information and the physiological signal” would not be practicable if the blood pressure measure device does not have a historical calibration parameter list, which comprises the historical blood pressure calibration information and the historical confidence coefficient corresponding to the historical blood pressure calibration information as claimed in claim 20, line 7-9.
“A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty.  In re Moore, 439 F.2d 1232, 1235-36 (CCPA 1971); In re Cohn, 438 F.2d 989, 169 USPQ 95 (CCPA 1971); In re Hammack, 427 F.2d 1378, 166 USPQ 204 (CCPA 1970).”  MPEP 2173.03.
Claims 28 and 35 are also rejected for reciting similar claim elements as claim 21. 
Dependent claims 22-26, 29-33, and 36-39 inherit and do not remedy the deficiencies of claims 21, 28, 35.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 20-39 are all within at least one of the four categories.
The independent claims recite:
obtaining first blood pressure measurement information of a blood pressure measurement device and a current confidence coefficient corresponding to the first blood pressure measurement information, wherein the first blood pressure measurement information comprises a first systolic blood pressure value and a first diastolic blood pressure value;
determining whether the blood pressure measurement device comprises a historical calibration parameter list, wherein the historical calibration parameter list comprises historical blood pressure calibration information and a historical confidence coefficient corresponding to the historical blood pressure calibration information, and wherein the historical blood pressure calibration information comprises a historical systolic blood pressure value and a historical diastolic blood pressure value;
determining the first blood pressure measurement information as blood pressure calibration information of the blood pressure measurement device;
updating the historical calibration parameter list according to the first blood pressure measurement information and the current confidence coefficient.

The above claim limitations constitute an abstract idea that is part of the Mathematical Concepts and/or Mental Processes group identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  See footnotes 14 and 15.  

The claimed steps of obtaining, determining and updating can be practically performed in the human mind using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas.  
Examples of ineligible claims that recite mental processes include:
• a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A.;
• claims to “comparing BRCA sequences and determining the existence of alterations,” where the claims cover any way of comparing BRCA sequences such that the comparison steps can practically be performed in the human mind, University of Utah Research Foundation v. Ambry Genetics Corp.
• a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC.
See p. 7-8 of October 2019 Update: Subject Matter Eligibility.

Regarding the dependent claims, the dependent claims are directed to either 1) steps that are also abstract or 2) additional data output that is well-understood, routine and previously known to the industry.  For example, dependent claims 21, 28 and 35 recite steps (e.g. adding) that can be performed in the mind.  Although the dependent claims are further limiting, they do not recite significantly more than the abstract idea.  A narrow abstract idea is still an abstract idea and an abstract idea with additional well-known equipment/functions is not significantly more than the abstract idea.

The abstract idea amounts to simply implementing the abstract idea on a computer.  For example, the recitations regarding the generic computing components for obtaining, determining and updating merely invoke a computer as a tool.
The data-gathering step (determining) and the data-output step (updating) do not add a meaningful limitation to the method as they are insignificant extra-solution activity. 
There is no improvement to a computer or other technology.  “The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process.” MPEP 2106.05(a) II. The claims recite a computer that is used as a tool for obtaining, determining and updating.
The claims do not apply the abstract idea to a particular machine. “Integral use of a machine to achieve performance of a method may provide significantly more, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more.” MPEP 2106.05(b). II. “Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.” MPEP 2106.05(b) III. The pending claims utilize a computer for obtaining, determining and updating. The claims do not apply the obtained first blood pressure measurement information to a particular machine. Rather, the data is merely output in an post-solution step.

Those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by 
Applicant' s specification (para [0098]) which discloses that the processor and memory comprise generic computer components that are configured to perform the generic computer functions (e.g. obtaining, determining and updating) that are well-understood, routine, and conventional activities previously known to the pertinent industry; and 
the non-patent literature cited herewith.  
Thus, the claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, III. A. 3.
Furthermore, the court decisions discussed in MPEP § 2106.05(d)(lI) note the well-understood, routine and conventional nature of such additional elements as those claimed. See option III. A. 2. in the Berkheimer memorandum.
When considered in combination, the additional elements (i.e. the generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20, 27, 34 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. US 2016/0198963 A1 to Addison et al. (hereinafter “Addison”), in view of U.S. Pre-Grant Publication No. US 2011/0184268 A1 to Taub.
Regarding claim 20, Addison teaches a method (Abstract), the method comprising: obtaining first blood pressure measurement information of a blood pressure measurement device (step 802 of Fig. 8; para [0027]; para [0094]; para [0096]), wherein the first blood pressure measurement information comprises a first systolic blood pressure value and a first diastolic blood pressure value (para [0059]; para [0062]); determining whether the blood pressure measurement device comprises a historical calibration parameter list (step 806 of Fig. 8; para [0094]; para [0099]), wherein the historical calibration parameter list comprises historical blood pressure calibration information (para [0063]), and wherein the historical blood pressure calibration information comprises a historical systolic blood pressure value and a historical diastolic blood pressure value (para [0063]), but fails to teach the method comprises obtaining a current confidence coefficient corresponding to the first blood pressure measurement information, that the historical calibration parameter list comprises a historical confidence coefficient corresponding to the historical blood pressure calibration information, and the method further comprises in response to the blood pressure measurement device comprising the historical calibration parameter list, and the current confidence coefficient being greater than or equal to a preset confidence coefficient or being greater than or equal to the historical confidence coefficient: determining the first 
Taub teaches a method of calibrating a glucose monitoring system (para [0009]; para [0027]), comprising obtaining a glucose measurement information of a glucose measurement device (para [0033]) and a current confidence coefficient corresponding to the glucose measurement information (para [0061]), and when the current confidence coefficient is greater than the historical confidence coefficient of a historical parameter list, the glucose measurement information is determined as glucose calibration information of the blood pressure measurement device (para [0053]; when a current glucose reading deviates less than a previous calibration value or an average glucose level, i.e. having a higher confidence, the current reading is assigned a high calibration weight of up to 100%); and the historical calibration parameter list is updated according to the glucose information and the current confidence coefficient (para [0053]).
It would have been obvious to one of ordinary skill in the art to have modified the program of the blood pressure measurement device of Addison with the teachings of Taub, to obtain a current confidence coefficient corresponding the first blood pressure measurement information, use a historical calibration parameter list comprising a historical confidence coefficient, and update the calibration list when the current confidence coefficient being greater than or equal to a historical confidence coefficient, in order to, for example, continuously improve the sensitivity of a blood pressure monitoring system based on the comparison between the current and historical confidence coefficient. 
	
Claims 27 and 34 are rejected on a similar ground as Claim 1. Claims 27 and 34 share similar claim limitations with claim 1, except that claim 27 claims a blood pressure measurement device comprising a processor and a non-transitory computer-readable storage medium, and claim 34 claims a non-transitory computer-readable medium.

Taub teaches a method of calibrating a glucose monitoring system (para [0009]; para [0027]), comprising obtaining a glucose measurement information of a glucose measurement device (para [0033]) and a current confidence coefficient corresponding to the glucose measurement information (para [0061]), and when the current confidence coefficient is greater than the historical confidence coefficient of a historical parameter list, the glucose measurement information is determined as glucose calibration information of the blood pressure measurement device (para [0053]; when a current glucose reading deviates less than previous calibration values or average glucose level, i.e. having a higher confidence, the current reading is assigned a high calibration weight of up to 100%); and the historical calibration parameter list is updated according to the glucose information and the current confidence coefficient (para [0053]).
Since it was commonly known that a processor in general operates by executing instructions stored in a storage device, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the non-transitory computer-readable storage medium of the blood pressure measurement device of Addison to store a program to be executed by the processor, for example, in order to allow the automation of the calibration of the blood pressure measurement device. 
It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the program of the blood pressure measurement device of Addison with the teachings of Taub, to obtain a current confidence coefficient corresponding the first blood pressure measurement information, use a historical calibration parameter list comprising a historical confidence coefficient, and update the calibration list when the current confidence coefficient being greater than or equal to a historical confidence coefficient, in order to, for example, continuously 

Regarding claim 34, Addison teaches a non-transitory computer-readable medium (Abstract; para [0063]; claim 12; claim 17), the non-transitory computer-readable medium is connected to a processor (para [0062]-[0063]; claim 12; claim 17), which is configured to perform operations of (claim 12; note claim 12 teaches the processing device is configured to monitor a metric value and perform a comparison between a metric value and a stored value): obtaining first blood pressure measurement information of the blood pressure measurement device (step 802 of Fig. 8; para [0027]; para [0094]; para [0096]), wherein the first blood pressure measurement information comprises a first systolic blood pressure value and a first diastolic blood pressure value (para [0059]; para [0062]); determining whether the blood pressure measurement device comprises a historical calibration parameter list (step 806; Fig. 8; para [0094]; para [0099]), wherein the historical calibration parameter list comprises historical blood pressure calibration information (para [0063]), and wherein the historical blood pressure calibration information comprises a historical systolic blood pressure value and a historical diastolic blood pressure value (para [0063]), but fails to teach the non-transitory computer-readable medium has instructions stored thereon that, when executed by a blood pressure measurement device, cause the blood pressure measurement device to perform the operations, and the operation further comprises obtaining a current confidence coefficient corresponding to the first blood pressure measurement information, that the historical calibration parameter list also comprises a historical confidence coefficient corresponding to the historical blood pressure calibration information, and the operation further comprises that in response to the blood pressure measurement device comprising the historical calibration parameter list, and the current confidence coefficient being greater than or equal to a preset confidence coefficient or being greater than or equal to the historical confidence coefficient: determining the first blood pressure 
Taub teaches a method of calibrating a glucose measurement device (para [0009]; para [0027]), comprising obtaining a glucose measurement information of a glucose measurement device (para [0033]) and a current confidence coefficient corresponding to the glucose measurement information (para [0061]), and when the current confidence coefficient is greater than the historical confidence coefficient of a historical parameter list, the glucose measurement information is determined as glucose calibration information of the glucose measurement device (para [0053]; when a current glucose reading deviates less than previous calibration values or average glucose level, i.e. having a higher confidence, the current reading is assigned a high calibration weight of up to 100%), and the historical calibration parameter list is updated according to the glucose information and the current confidence coefficient (para [0053]).
Since it was commonly known that a processor in general operates by executing instructions stored in a storage device, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the non-transitory computer-readable medium to comprise instructions stored thereon that, when executed by the blood pressure measurement device, cause the blood pressure measurement device to perform the operations, for example, in order to allow the automation of the calibration of the blood pressure measurement device. 
It would have been obvious to one of ordinary skill in the art to have modified the program of the blood pressure measurement device of Addison with the teachings of Taub, to obtain a current confidence coefficient corresponding the first blood pressure measurement information, use a historical calibration parameter list comprising a historical confidence coefficient, and update the calibration list when the current confidence coefficient being greater than or equal to a historical confidence . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Li et al. (U.S. Patent No. US 2014/0012147 A1) teaches a method of automatic recalibration of a blood pressure measurement device (Abstract), wherein a recalibration is triggered under conditions (para [0048]) such as when the calculated blood pressure value differs from the most recent reference blood pressure value by more than a threshold amount (para [0056]), and wherein the recalibration is performed by determining new coefficients for a blood pressure calculation formula using a new reference blood pressure measurement obtained from a subject (para [0021]). 
Lund (U.S. Patent No. US 2012/0029363 A1) teaches a method of measuring blood pressure comprising determining if the confidence measure of a PPG signal falls within a predetermined numerical range (Abstract; para [0002]-[0005]).
Chin (University of Leicester (2011)) teaches a system to self-update blood pressure calibration value Setpt (pg 2, para 1 -2; the page number citation is based on the total number of pages in the document, i.e. page 2 out of 248), with the use of a stored program Agilent VEEPro® stored a computer (pg 80, para 1-pg 81, para 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONNIE TSUN YING LAU whose telephone number is (571)272-7346.  The examiner can normally be reached on M-F 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TSE W CHEN can be reached on (571)272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.L./Examiner, Art Unit 3791                                                                                                                                                                                                        
/David J. McCrosky/Primary Examiner, Art Unit 3791